United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1572
Issued: April 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 12, 2017 appellant, through counsel, filed a timely appeal from a May 3, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a lumbar condition
causally related to the accepted August 29, 2016 employment incident.
FACTUAL HISTORY
On August 30, 2016 appellant, then a 59-year-old sales and distribution associate, filed a
traumatic injury claim (Form CA-1) alleging that, on August 29, 2016, she “sustained a left lower
back strain caused by a wet floor.” She notified her supervisor on August 30, 2016 and first sought
medical treatment on August 31, 2016. Appellant stopped work on September 1, 2016 and did not
return.
In an August 30, 2016 narrative statement, appellant reported that, on August 29, 2016, she
was putting her parcels and mail up when she slipped on an overly wet floor and tried to grab a
table counter to keep from falling. This caused her to experience pain shooting down her left leg
and arm, as well as swelling in her lower back.
The employing establishment issued appellant a properly completed Form CA-16,
authorization for examination, dated August 30, 2016, which indicated that appellant was
authorized to seek medical treatment for a strain of the left leg, arm, and lower back. The form
indicated that there was doubt as to whether the employee’s condition was caused by an injury
sustained in the performance of duty, or was otherwise related to the employment.
In an August 31, 2016 discharge summary, Dr. Gordon Spafford, a family physician,
reported that appellant presented with complaints of back pain after an August 29, 2016 incident
when she slipped on a wet floor, causing her to almost fall. Appellant reported straining her left
arm, back, and left leg. Dr. Spafford diagnosed dorsalgia, unspecified back pain and he restricted
appellant from work.
By development letter dated September 14, 2016, OWCP informed appellant that the
evidence of record was insufficient to support her claim. Appellant was advised of the medical
and factual evidence needed. She was afforded 30 days to submit the necessary evidence.
In August 31 and September 14, 2016 medical reports, Dr. Spafford described the
August 29, 2016 employment injury when appellant slipped on a wet floor and tried to grab a
counter to keep from falling, causing her to strain her left arm, back, and left leg. He noted primary
complaints of pain in the back on the lower left side. Dr. Spafford further reported that her problem
began on August “28,” 2016. He diagnosed dorsalgia unspecified back pain. Dr. Spafford
reported that appellant underwent a magnetic resonance imaging (MRI) scan of her back and
epidural injection just one week prior. He also noted that she currently had a bulging disc at L3,
L4, and C5. Dr. Spafford restricted her from work as the cause of her problem was currently
unknown.
By decision dated October 19, 2016, OWCP denied appellant’s claim, finding that the
August 29, 2016 incident occurred as alleged, but that the evidence of record failed to provide a
firm medical diagnosis which could be reasonably attributed to the accepted employment incident.

2

On November 9, 2016 appellant requested reconsideration. In an accompanying narrative
statement, she reported that at the time of her claimed injury, she had just returned back to work
from a prior lumbar flair up. Appellant had previously received an epidural injection and was
doing great until she slipped at work. She noted submission of an August 10, 2016 MRI scan and
reported that her current injury was actually a reinjury of her prior condition. Appellant further
reported that the employing establishment placed wet floor signs in the facility following her
injury.
In an August 10, 2016 diagnostic report, Dr. Donald Wagnon, a Board-certified diagnostic
radiologist, reported that appellant presented for a lumbar spine MRI scan due to pain, stiffness,
and swelling in her lower back and right leg. He reported findings of L2-3 broad-based disc bulge
with mild degenerative disc disease, L3-4 broad-based disc bulge with mild degenerative disc
disease, and L4-5 posterior central disc protrusion extending inferiorly superimposed on a broadbased disc bulge with facet hypotrophy. Dr. Wagnon further noted the left lateral recess was
narrowed with impingement on the left L5 nerve root and moderate degenerative disc disease.
In a September 26, 2016 medical report, Dr. Rosemarie Morwessel, a Board-certified
orthopedic surgeon, reported that appellant complained of back pain following an August 29, 2016
injury when she slipped on some water while carrying mail and grabbed a counter to keep from
falling. She reported that appellant had prior issues with her lower back and underwent a lumbar
spine MRI scan on August 10, 2016 which showed an L4-5 disc protrusion with left nerve root
impingement. Dr. Morwessel noted that appellant underwent an epidural steroid injection on
August 24, 2016 which provided her relief. She returned to work as a mail carrier on August 29,
2016 when this new injury occurred. Subsequently, appellant reported tingling in her left leg, pain
when sitting, tingling down her right thigh, pins and needles along the lateral aspect of her left leg
and foot, and tingling down her right leg to knee. Dr. Morwessel also noted a history of known
degenerative disc disease of the cervical spine. She provided findings on physical examination
and diagnosed acute left-sided low back pain, abdominal oblique muscle strain, and L4-5 disc
protrusion with left radiculopathy and numbness. Dr. Morwessel recommended another epidural
injection and restricted appellant from returning to work.
In a September 29, 2016 letter entitled “challenge statement,” S.S., appellant’s supervisor,
reported that appellant’s first day back at work was on August 29, 2016 after being out due to
problems with her back for which she used sick leave. Appellant was finishing her workday and
reported that she returned to put her parcels and mail away when she slipped on the wet floor. She
notified S.S. following the incident and reported that she grabbed the counter to keep from falling.
S.S. noted that there were no witnesses to the incident and she had inspected the area and found
that the floor was wet. She argued that appellant did not fall and was claiming she injured her
back when she slipped on the floor. S.S. noted that appellant had problems with her back for some
time and no longer had sick leave to use to request time off.
In an October 14, 2016 duty status report (Form CA-17), Dr. Morwessel provided appellant
work restrictions, noting that she aggravated her old injury from the August 29, 2016 employment
incident.
By decision dated February 16, 2017, OWCP affirmed the October 19, 2016 decision, as
modified, finding that fact of injury had been established. However, the evidence of record failed

3

to establish that her diagnosed conditions were causally related to the accepted August 29, 2016
employment incident. The claim remained denied as causal relationship had not been established
between the diagnosed conditions and the accepted employment incident.
On March 10, 2017 appellant requested reconsideration of the February 16, 2017 OWCP
decision and submitted additional medical evidence.
In a November 21, 2016 medical report, Dr. Clinton Howard, a Board-certified orthopedic
surgeon, reported that appellant presented for evaluation with significant back and left-sided leg
pain. He noted a prior history of back and leg pain for which appellant had been treated via an
epidural steroid injection with significant relief. Appellant reported subsequently falling at work
at the employing establishment and complained of significant back and left-sided leg pain.
Dr. Howard noted that evaluation of a past MRI scan revealed moderate level of degenerative
changes. He diagnosed low back and left lower extremity radiculopathy that changed in nature
status post fall. Dr. Howard further recommended a lumbar spine MRI scan to compare with her
prior study.
In a November 29, 2016 diagnostic report, Dr. Howard reported that an MRI scan of the
lumbar spine revealed left central/paracentral disc extrusion at L4-5 with the extruded fragment
extending inferiorly into the left lateral recess, causing spinal stenosis with indentation upon the
thecal sac and in very close proximity to the left L5 nerve root in the lateral recess; a very small
central disc extrusion at L3-4 which did not cause spinal or foraminal stenosis; very slight disc
bulging at L2-3 without evidence of spinal or foraminal stenosis; and degenerative disc disease
with disc space narrowing at L2-3 through L4-5.
In a December 2, 2016 medical report, Dr. Howard reported that appellant presented for
evaluation following her MRI scan which revealed L4-5 disc herniation on the left side that
corresponded with her symptoms. He recommended a repeat epidural injection. In a
December 21, 2016 medical report, Dr. Howard reported that appellant responded well to the
epidural injection. In a January 13, 2017 medical report, he reported that appellant complained of
left-sided leg pain. Dr. Howard noted that the epidural injection provided the last time did not give
her significant relief. However, seven months prior, Dr. Thompson administered an epidural
injection which almost completely mitigated her symptoms. He recommended another epidural
injection prior to assessing surgical intervention.
In a February 8, 2017 medical report, Dr. Howard reported that appellant had 100 percent
reduction in her pain status post lumbar epidural steroid injection at L4-5 left sided. He noted that
the MRI scan showed left-sided paracentral disc extrusion at L4-5 which caused spinal stenosis
with compression of the L5 nerve root. Dr. Howard recommended a laminectomy and
microdiscectomy at L4-5.
In a March 6, 2017 attending physician’s report (Form CA-20), Dr. Howard noted an
August 29, 2016 date of injury and diagnosed displacement of lumbar disc and degeneration of
lumbar disc. When asked if the condition was caused or aggravated by the employment activity,
he responded “not applicable.” Dr. Howard noted that appellant was undergoing surgery on
March 8, 2017.

4

By letter dated March 29, 2017, OWCP provided Dr. Howard a series of questions
pertaining to appellant’s preexisting and current lumbar injury and requested that he provide a
response within 30 days.
In an April 11, 2017 medical report, Dr. Howard reported that appellant underwent a
microdiscectomy for L4-5 disc disease, but experienced continued neuropathic pain. He noted
that OWCP had some questions with regard to appellant’s baseline condition versus objective
findings. Dr. Howard noted that appellant reported no symptoms prior to the August 29, 2016
employment incident. Subsequent to that incident she had symptoms and her MRI scan findings
were indicative of L4-5 disc disease based on her “December” episode. Dr. Howard noted that,
based on appellant’s recollection, it was most likely due to the L4-5 disc and significant left-sided
leg pain as he had no reason not to believe her. He further noted that she probably had some
neuropathic disc injury.
By letter dated April 14, 2017, appellant reported that she underwent surgery on March 8,
2017 and was currently in postoperative status. She noted that Dr. Morwessel’s report relied on
the prior August 10, 2016 lumbar MRI scan study as she had not yet undergone the most recent
MRI scan testing. Appellant reported that Dr. Howard evaluated her based on her most recent
MRI scan findings following her work injury.
In an April 21, 2017 medical report, Dr. Howard reported that appellant showed
improvement in her back and left-sided leg pain and hoped to release her to full duty in two weeks.
In an April 28, 2017 narrative statement, appellant described the circumstances
surrounding her injury and treatment.
By decision dated May 3, 2017, OWCP denied modification of its February 16, 2017
decision, finding that the evidence of record failed to establish that appellant’s diagnosed
conditions were causally related to the accepted August 29, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
3

Supra note 2.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

5

fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that the August 29, 2016 employment incident occurred as alleged and
that fact of injury was established. The issue is whether the accepted incident caused appellant’s
diagnosed lumbar conditions.
The Board finds that appellant has not submitted sufficient medical evidence to support
that her lumbar conditions were causally related to the August 29, 2016 employment incident.9
In medical reports dated August 31 and September 14, 2016, Dr. Spafford described the
August 29, 2016 employment incident and diagnosed dorsalgia unspecified back pain. The Board
notes that Dr. Spafford failed to provide a firm medical diagnosis as he only diagnosed low back
pain. The Board has consistently held that pain is a symptom, rather than a compensable medical
diagnosis.10 Furthermore, Dr. Spafford reported that he did not know the cause of appellant’s
problems. Given the above deficiencies, these reports are insufficient to establish causal
relationship.
In a September 26, 2016 medical report, Dr. Morwessel described the August 29, 2016
employment incident and diagnosed acute left-sided low back pain, abdominal oblique muscle
strain, and L4-5 disc protrusion with left radiculopathy and numbness. She noted prior back issues
as evinced by an August 10, 2016 lumbar spine MRI scan which showed L4-5 disc protrusion with
6

Supra note 4.

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

10

C.F., Docket No. 08-1102 (issued October 10, 2008).

6

left nerve root impingement. Dr. Morwessel noted that appellant’s symptoms began following the
August 29, 2016 incident because she had undergone an epidural steroid injection on August 24,
2016 which provided relief. The Board has held that an opinion that a condition is causally related
because the employee was asymptomatic before the incident is insufficient, without adequate
rationale, to establish causal relationship.11 Dr. Morwessel failed to provide support for a workrelated injury as she based her opinions on subjective complaints rather than objective findings.
Her generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how the
accepted employment incident of August 29, 2016 actually caused or aggravated the diagnosed
conditions.12 Dr. Morwessel failed to discuss why appellant’s complaints were not caused by her
preexisting disc herniation and degenerative conditions for which she was seeking treatment for at
the time of the August 29, 2016 employment incident. Therefore, her report is of limited probative
value and insufficient to meet appellant’s burden of proof.13
The Board further finds that Dr. Howard’s reports dated November 21, 2016 through
April 21, 2017 are also insufficient to establish causal relationship. Dr. Howard described the
August 29, 2016 employment incident and noted that the evaluation of a past MRI scan revealed
moderate levels of degenerative changes. He reported that a new November 29, 2016 lumbar MRI
scan revealed L4-5 disc herniation on the left side which corresponded with appellant’s symptoms.
The Board notes that Dr. Howard failed to compare the findings of the August 10 and
November 29, 2016 MRI scan studies to determine if there were any changes following the
August 29, 2016 employment incident. Dr. Howard’s medical reports implied that appellant
sustained a work-related L4-5 disc herniation because she exhibited no symptoms at the time of
the August 29, 2016 employment incident. As previously noted, the Board has held that an opinion
that a condition is causally related because the employee was asymptomatic before the incident is
insufficient, without adequate rationale, to establish causal relationship.14 Dr. Howard’s statement
that appellant’s symptoms were a direct result of the incident is highly speculative as he is
attributing symptoms to the employment incident, but not her diagnosed conditions.15
Dr. Howard’s March 6, 2016 Form CA-20 also fails to provide support for causal
relationship. He diagnosed displacement of lumbar disc and degeneration of lumbar disc, but
indicated “not applicable” when asked if the condition was caused or aggravated by the
employment activity. As such, this form fails to provide support for a work-related causal
relationship.16

11

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

12

K.W., Docket No. 10-98 (issued September 10, 2010).

13
See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014); K.M.,
Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
14

Supra note 11.

15

M.R., Docket No. 14-0011 (issued August 27, 2014).

16

S.R., Docket No. 12-1098 (issued September 19, 2012).

7

By letter dated March 29, 2017, OWCP requested that Dr. Howard answer a series of
questions pertaining to appellant’s preexisting and current lumbar spine injuries, with discussion
of the August 10 and November 29, 2016 lumbar MRI scan findings. Dr. Howard’s April 11, 2017
report failed to provide any clarification, only stating that appellant reported no symptoms prior to
the August 29, 2017 employment incident and experienced symptoms following the incident. As
previously noted, lack of symptoms at the time of the employment incident does not establish that
the incident caused injury.17
The Board finds that Dr. Howard does not have an accurate history of the employment
incident as the event alleged to have caused appellant’s injury occurred in August 2016.
Dr. Howard reported that her MRI scan findings were indicative of L4-5 based on her “December”
episode. Medical opinion must include an accurate history of the employee’s employment incident
and must explain how the condition is related to the incident. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.18 Moreover,
his statement on causation is vague and not sufficiently rationalized. Dr. Howard reported that,
based on appellant’s recollection, “it” was due to the L4-5 disc and significant left-sided leg pain
as he had no reason not to believe her. It is unclear whether he was discussing causal relationship
to the accepted employment incident, as he only noted that appellant’s condition was due to the
L4-5 and L4-5 disc. The Board notes that the record reflects a preexisting degenerative lumbar
condition as evidenced by an August 10, 2016 MRI scan for which appellant was undergoing
treatment at the time of her alleged traumatic injury. Dr. Howard did not address why appellant’s
complaints were not caused by her preexisting condition, nor did he discuss whether her a
preexisting condition had progressed beyond what might be expected from its natural
progression.19 A well-rationalized opinion is particularly warranted when there is a history of
preexisting condition.20 As such, Dr. Howard’s reports are of limited probative value and
insufficient to meet appellant’s burden of proof.21
The Board notes that the record reflects diagnostic findings from an August 10, 2016
lumbar MRI scan as well as a subsequent November 29, 2016 lumbar MRI scan. These diagnostic
reports do not reflect any significant change to establish a worsening or aggravation of the
preexisting condition on or after August 29, 2016. While these medical reports have some
relevance to appellant’s claim, they are of limited probative value in establishing causal
relationship as they offered diagnostic findings with no opinion on the cause of appellant’s
condition.22

17

See supra note 11.

18

See M.C., Docket No. 17-1579 (issued November 28, 2017).

19

R.E., Docket No. 14-868 (issued September 24, 2014).

20

See G.M., Docket No. 13-1367 (issued November 19, 2013).

21

John W. Montoya, 54 ECAB 306 (2003).

22

R.C., Docket No. 15-0315 (issued May 4, 2015).

8

An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.23 Appellant’s honest belief that her accepted
employment incident caused her lumbar condition, however sincerely held, does not constitute the
medical evidence necessary to establish causal relationship.24 In the instant case, the record lacks
rationalized medical evidence establishing causal relationship between the August 29, 2016
employment incident and her diagnosed lumbar conditions. Thus, appellant has failed to meet her
burden of proof.
The record contains a Form CA-16 dated August 30, 2016 and signed by the employing
establishment. A properly executed CA-16 form can be the basis of a contractual agreement for
payment of medical expense, even if the claim is not accepted.25 Upon return of the case record,
OWCP should address this issue.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her lumbar
conditions are causally related to the accepted August 29, 2016 employment incident, as alleged.

23

D.D., 57 ECAB 734 (2006).

24

See J.S., Docket No. 17-0967 (issued August 23, 2017).

25
See 20 C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).

9

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 3, 2017 is affirmed.
Issued: April 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

